Citation Nr: 1108540	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  96-02 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for chondromalacia of the left patella.


REPRESENTATION

Appellant represented by:	National Association of Black Veterans, Inc.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from December 1977 to April 1978 and from October 1979 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied a compensable rating for chondromalacia of the left knee.  During the pendency of this appeal, the RO granted the Veteran a 20 percent rating, effective February 11, 1994, the date of the Veteran's claim.

In an April 1999 decision, the Board denied entitlement to a rating in excess of 20 percent.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In November 1999, the Court granted a joint motion to vacate and remand this matter to the Board for further development and readjudication.  The Board remanded this matter to the RO in August 2000 to afford the Veteran a personal hearing before a Veterans Law Judge (VLJ).  The Veteran withdrew his hearing request in June 2002.

The Board remanded the claim again in December 2003, December 2004, April 2008 and August 2008.  

In March 2009, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript of the hearing is of record.  

In a may 2009 decision, the Board denied the claim for increase.  The Veteran appealed to the Court.  In an April 2010 memorandum decision, the Court vacated the May 2009 Board decision and remanded the matter to the Board for readjudication consistent with the April 2010 decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In the recent decision, the Court noted that both parties argued that VA did not attempt to obtain medical record adequately identified by the Veteran; specifically, records from Tri-County Medical Clinic and Dr. F.M.W.  

In November 2010, the Veteran submitted copies of private medical treatment records from Tri-County Medical Clinic, which includes treatment from Dr. F.M.W directly to the Board.  The Veteran did not waive initial consideration of that evidence by the RO.  On remand, the additional evidence must be considered by the RO.  38 C.F.R. §§ 19.37, 20.1304. 

In order to address the Court's concern that all efforts have been made to obtain all pertinent treatment records, the RO should contact the Veteran to determine whether he has obtained treatment for his left patella since November 2010 (the date of the last entry in the recently submitted records).  If so, those records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask whether he has received any treatment for his service-connected chondromalacia of the left patella since November 2010.  If he responds, all available records should be obtained.  

2.  After completion of the foregoing, readjudicate the claim on appeal with application of all appropriate laws and regulations and consideration of all information and evidence obtained.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


